Opinion issued March 31, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00680-CV
                           ———————————
                     ELIZABETH COPELAND, Appellant
                                        V.
                        BARRY COPELAND, Appellee


                   On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-39055


                         MEMORANDUM OPINION

      On February 12, 2015, appellant was notified of intent to dismiss this appeal

for want of prosecution for failure to file a brief by March 6, 2015. See TEX. R.

APP. P. 38.8(a)(1). One further extension (appellant’s fifth extension) was granted

to March 11, 2015. To date, no appellate brief has been received.
      The Court, having examined and fully considered the documents on file,

appellant’s failure to file a proper appellate brief and this Court’s notice, is of the

opinion this appeal should be dismissed for want of prosecution. See Tex. R. App.

P. 42.3(a).

      We dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                          2